UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 11-1249


DEREK N. JARVIS,

                Plaintiff - Appellant,

          v.

DEBORAH K. CHASANOW, Chief Judge, US District Court for the
District of Maryland; CHARLES B. DAY, Magistrate Judge, US
District Court for the District of Maryland; PETER J.
MESSITTE, Judge, US District Court for the District of
Maryland; UNITED STATES DISTRICT COURT CLERK’S OFFICE;
TRAXLER, Chief Judge, US Court of Appeals for the Fourth
Circuit; WILKINSON, Circuit Judge, US Court of Appeals for
the Fourth Circuit; NIEMEYER, Circuit Judge, US Court of
Appeals for the Fourth Circuit; AGEE, Circuit Judge, US
Court of Appeals for the Fourth Circuit,

                Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:11-cv-00627-AW)


Submitted:   September 29, 2011           Decided:   October 4, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derek N. Jarvis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Derek     N.    Jarvis    appeals    the    district      court’s     order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                             We

have     reviewed     the    record     and     find    no    reversible         error.

Accordingly, we affirm for the reasons stated by the district

court.     Jarvis v. Chasanow, No. 8:11-cv-00627-AW (D. Md. Mar.

15,    2011);   see   Briscoe      v.   LaHue,    460    U.S.    325,      335   (1983)

(noting that quasi-judicial immunity accorded to individuals who

play integral part in judicial process); Johnson v. Turner, 125

F.3d 324, 332 (6th Cir. 1997) (finding clerk’s office employees,

acting as a judge’s designee, are entitled to quasi-judicial

immunity).      We dispense with oral argument because the facts and

legal    contentions       are   adequately      presented      in   the    materials

before    the   court      and   argument     would    not   aid     the   decisional

process.



                                                                             AFFIRMED




                                          2